NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CAROL THOMAS,                                   No. 17-15766

                Plaintiff-Appellant,            D.C. No. 4:15-cv-05504-HSG

 v.
                                                MEMORANDUM*
SAN FRANCISCO COMMUNITY
COLLEGE DISTRICT,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Carol Thomas appeals pro se from the district court’s judgment dismissing

her action alleging race discrimination under Title VI and 42 U.S.C. § 1981. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim under Fed. R. Civ. P. 12(b)(6). Ebner v. Fresh, Inc., 838


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 958, 962 (9th Cir. 2016). We affirm.

      The district court properly dismissed Thomas’s Title VI discrimination claim

because Thomas failed to allege facts sufficient to show that the defendant

discriminated against Thomas on the basis of her race. See Fobbs v. Holy Cross

Health Sys. Corp., 29 F.3d 1439, 1447 (9th Cir. 1994) (setting forth pleading

requirements for stating a Title VI discrimination claim), overruled on other

grounds by Daviton v. Columbia/HCA Healthcare Corp., 241 F.3d 1131 (9th Cir.

2001) (en banc); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid

dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face” (citation and internal quotation

marks omitted)).

      The district court properly dismissed Thomas’s § 1981 claim because the

defendant is immune from suit under the Eleventh Amendment. See Mitchell v.

Los Angeles Cmty. Coll. Dist., 861 F.2d 198, 201-02 (9th Cir. 1988) (explaining

that “under the eleventh amendment, agencies of the state are immune from private

damage actions or suits for injunctive relief brought in federal court”).

      Defendant’s motion to dismiss (Docket Entry No. 24) is denied as

unnecessary.

      AFFIRMED.




                                            2                                     17-15766